           Case 2:20-cv-01854-GMN-NJK Document 6 Filed 12/07/20 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                        DISTRICT OF NEVADA
 6
 7   MICHAEL WASHINGTON,
                                                           Case No.: 2:20-cv-01854-GMN-NJK
 8           Plaintiff,
                                                                         ORDER
 9   v.
10   DANIEL LIPPMANN, et al.,
11           Defendants.
12         On October 16, 2020, the Court granted Plaintiff’s application to proceed in forma
13 pauperis. Docket No. 5. A prisoner applying to proceed in forma pauperis must pay an initial
14 filing fee of the greater of twenty percent of the average monthly deposits or twenty percent of the
15 average monthly balance of his account for the six months immediately preceding the
16 commencement of this action. See 28 U.S.C. § 1915(b)(1). Thus, the Court ordered Plaintiff to
17 submit an initial filing fee of $16.88 prior to the Court screening the complaint, no later than
18 November 16, 2020. Docket No. 5 at 1. The Court cautioned Plaintiff that “[f]ailure to do so may
19 result in dismissal of this action.” Id. To date, no filing fee has been paid. See Docket.
20         Accordingly, Plaintiff is hereby ORDERED to pay the initial filing fee of $16.88, no later
21 than January 6, 2021. Failure to comply with the Court’s order will result in a recommendation to
22 the district judge that this action be dismissed.
23         IT IS SO ORDERED.
24         Dated: December 7, 2020
25                                                              ______________________________
                                                                Nancy J. Koppe
26                                                              United States Magistrate Judge
27
28

                                                       1
